The opinion of the court was filed
Per Curiam.
— It is probable that the framer of the Act of the 20th of February, 1867, intended thereby to prevent altogether the granting of licenses to sell intoxicating liquors by *463the quart in the county of Washington, but if so, he made a serious mistake, for the statute, as framed, is wholly nugatory. The Act of 1856 had already deprived the treasurer of the power to grant such licenses, and had vested it in the Quarter Sessions, so that the Act of 1867 had nothing on which to operate, and was, therefore, as we have said, of no validity.
The action of the court in granting the license complained of, is something that we cannot review, that being a matter of discretion, though we are satisfied tlmt'there was a misapprehension of the intent of the Act of the 22d of March, 1867.
The legislative mind is therein very clearly expressed, and ought not to be mistaken. The court is to hear petitions in addition to that of the applicant in favor of, and remonstrances against the application for such license, and in all cases to refuse the same whenever, iu the opinion of the court, having due regard to the number and character of the petitioners for and against such application, such license is not necessary for the accommodation of the public, and entertainment of strangers-and travellers. In this we see, that the petitions and remonstrances are for the sole purpose of determining, without regard to the character of the applicant, whether such license is, or is not, a matter of public necessity. Furthermore, the legislature has prescribed the method by which this necessity shall be ascertained, that is, by the number and character of those petitioning for or against such application. We may also here call attention to the fact that the remonstrance, as well as the additional petition, must be special, not general; that is, for or against a single, or particular application, otherwise it may be disregarded. Iu the ease in hand the remonstrance conforms to the Act, so that no objection can be taken to it in that respect. But the Act does not require that either the petitioners or remonstrants should be voters; it is enough that they be citizens, whether male or female, hence, it is a mistake to pass over women, and count only voters. The Act is a valuable one if properly administered, but whether it was so administered in this case, we cannot determine. The petitions, pro and con, are not matters of record, but in the nature of evidence for the information of the conscience of the court, and, as a consequence, we cannot review them, or reverse the action of the judge of the Quarter Sessions on a certiorari. Moreover, as no appeal has been given, we have no power to take cognizance of the complaint of the appellants.
Decree affirmed, and appeal quashed.